

115 HJ 116 IH: Proposing an amendment to the Constitution of the United States prohibiting Congress and the States from abridging the right of citizens to affordable, quality health care.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 116IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. McEachin (for himself, Mr. Thompson of Mississippi, Mrs. Watson Coleman, Mr. Evans, Mr. Hastings, Ms. Clarke of New York, Ms. Kelly of Illinois, Ms. Barragán, and Ms. Jayapal) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States prohibiting Congress and the States
			 from abridging the right of citizens to affordable, quality health care.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The right of citizens of the United States to affordable, quality health care shall not be denied or abridged by the United States or by any State.
 2.The Congress shall have power to enforce this article by appropriate legislation. . 